DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/903,623 filed 06/17/2020 in which claims 1-32 are presented for examination.

Allowable Subject Matter
Claims 4, 5, 13, 20, 21 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, 25 and 27 of copending 16/918,502. Although the claims at issue are not identical, they are not patentably distinct from each other because See table below.

Current Application 16/903,623
Co-Pending Application 16/918,502
Claim 1: A method of wireless communication for a user equipment (UE), comprising: receiving, by the UE, a downlink communication from a base station, the downlink communication including an update to at least one semi-persistent scheduling (SPS) or configured grant (CG) parameter, wherein the downlink communication indicates whether to use a first action time or a second action time for the update to take effect; determining an action time for the update to take effect based on the downlink communication; and applying the update to the at least one SPS or CG parameter for communications of the UE beginning at and following the action time.
Claim 6 and 8: A method of wireless communication for a user equipment (UE), comprising: receiving, by the UE, at least one downlink communication from a base station, the at least one downlink communication including an update to a plurality of semi- persistent scheduling (SPS) or configured grant (CG) parameters; 57 030284.18224Qualcomm Ref. No. 193602 determining an action time for the update to take effect for each of the plurality of SPS or CG parameters, wherein the action time is a function of a type of each of the plurality of SPS or CG parameters, wherein the action time is selected from a group including at least a first action time associated with a first type of parameter and a second action time associated with a second type of parameter, the second action time being different than the first action time; and applying the update to respective ones of the plurality of SPS or CG parameters for communications of the UE beginning at and following each respective action time for the respective ones of the plurality SPS or CG parameters,
wherein each action time is specified in the downlink communication.
Claim 14: A user equipment (UE), comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to execute the instructions to perform wireless communication comprising: receiving, by the UE, a downlink communication from a base station, the downlink communication including an update to at least one semi-persistent scheduling (SPS) or configured grant (CG) parameter, wherein the downlink communication indicates whether to use a first action time or a second action time for the update to take effect; determining an action time for the update to take effect based on the downlink communication; and applying the update to the at least one SPS or CG parameter for communications of the UE beginning at and following the action time.
Claims 25 and 27: A user equipment (UE) for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors 
wherein each action time is specified in the downlink communication.

Claims 25 and 27
Claim 16
Claim 25 and 27


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6, 8-12, 14-19, 22, 24-28 and 30-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2021/0266932 A1).

Regarding claim 1, Liu teaches a method of wireless communication for a user equipment (UE) (Liu: Figs. 6-7, UE), comprising: 
receiving, by the UE, a downlink communication from a base station, the downlink communication including an update to at least one semi-persistent scheduling (SPS) or configured grant (CG) parameter (Liu: Fig. 2; [0166]-[0167],[0176] UE receives a SPS reconfiguration message from a network node with an instruction to update the SPS), wherein the downlink communication indicates whether to use a first action time or a second action time for the update to take effect (Liu: Fig. 2; [0167]-[0168], the SPS reconfiguration message comprises an indication of the activation time of the new SPS); 
determining an action time for the update to take effect based on the downlink communication (Liu: Fig. 2:204; [0059], [0171]-[0173];UE determines the activation time to activate the new SPS) and 
applying the update to the at least one SPS or CG parameter for communications of the UE beginning at and following the action time (Liu: Fig. 2; [0059]-[0060], [0186]-[0188], UE applies the new SPS for data communication). 
 
Regarding claim 14, Liu teaches A user equipment (UE) (Liu: Figs. 6-7, UE), comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to execute the instructions to perform wireless communication comprising: 
receiving, by the UE, a downlink communication from a base station, the downlink communication including an update to at least one semi-persistent scheduling (SPS) or configured grant (CG) parameter (Liu: Fig. 2; [0166]-[0167],[0176] UE receives a SPS reconfiguration message from a network node with an instruction to update the SPS), wherein the downlink communication indicates whether to use a first action time or a second action time for the update to take effect (Liu: Fig. 2; [0167]-[0168], the SPS reconfiguration message comprises an indication of the activation time of the new SPS); 
determining an action time for the update to take effect based on the downlink communication (Liu: Fig. 2:204; [0059], [0171]-[0173];UE determines the activation time to activate the new SPS) and 
applying the update to the at least one SPS or CG parameter for communications of the UE beginning at and following the action time (Liu: Fig. 2; [0060], [0186]-[0188], UE applies the new SPS for data communication). 

Regarding claim 15, Liu teaches An apparatus for wireless communication (Liu: Figs. 6-7, UE), comprising: 
Liu: Fig. 2; [0166]-[0167],[0176] UE receives a SPS reconfiguration message from a network node with an instruction to update the SPS), wherein the downlink communication indicates whether to use a first action time or a second action time for the update to take effect (Liu: Fig. 2; [0167]-[0168], the SPS reconfiguration message comprises an indication of the activation time of the new SPS); 
means for determining an action time for the update to take effect based on the downlink communication (Liu: Fig. 2:204; [0059], [0171]-[0173];UE determines the activation time to activate the new SPS) and 
means for applying the update to the at least one SPS or CG parameter for communications of the UE beginning at and following the action time (Liu: Fig. 2; [0060], [0186]-[0188], UE applies the new SPS for data communication). 

Regarding claim 16, Liu teaches a non-transitory computer-readable medium, comprising code executable by one or more processors to perform wireless communication (Liu: Figs. 6-7, UE) comprising: 
receiving, by the UE, a downlink communication from a base station, the downlink communication including an update to at least one semi-persistent scheduling (SPS) or configured grant (CG) parameter (Liu: Fig. 2; [0166]-[0167],[0176] UE receives a SPS reconfiguration message from a network node with an instruction to update the SPS), wherein the downlink communication indicates whether to use a Liu: Fig. 2; [0167]-[0168], the SPS reconfiguration message comprises an indication of the activation time of the new SPS); 
determining an action time for the update to take effect based on the downlink communication (Liu: Fig. 2:204; [0059], [0171]-[0173];UE determines the activation time to activate the new SPS) and 
applying the update to the at least one SPS or CG parameter for communications of the UE beginning at and following the action time (Liu: Fig. 2; [0060], [0186]-[0188], UE applies the new SPS for data communication). 

Regarding claim 17, Liu teaches a method of wireless communication for a base station (Liu: Figs. 6 and 10, base station), comprising: 
transmitting, by the base station, a downlink communication to a user equipment (UE), the downlink communication including an update to at least one semi-persistent scheduling (SPS) or configured grant (CG) parameter (Liu: fig. 4; [0076], [0189]-[0192], base station transmits SPS reconfiguration message to UE to update the SPS), wherein the downlink communication indicates whether to use a first action time or a second action time for the update to take effect (Liu: Fig. 4; [0167]-[0168], the SPS reconfiguration message comprises an indication of the activation time of the new SPS); and 
applying the at least one SPS or CG parameter update for communications with the UE beginning at and following an action time based on the downlink communication Liu: Fig. 2; [0076], [0201]-[0203], base station applies the new SPS for data communication with the UE).  

Regarding claim 30, Liu teaches a base station (Liu: Figs. 6 and 10, base station), comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to execute the instructions to perform wireless communication comprising: 
transmitting, by the base station, a downlink communication to a user equipment (UE), the downlink communication including an update to at least one semi-persistent scheduling (SPS) or configured grant (CG) parameter (Liu: fig. 4; [0076], [0189]-[0192], base station transmits SPS reconfiguration message to UE to update the SPS), wherein the downlink communication indicates whether to use a first action time or a second action time for the update to take effect (Liu: Fig. 4; [0167]-[0168], the SPS reconfiguration message comprises an indication of the activation time of the new SPS); and 
applying the at least one SPS or CG parameter update for communications with the UE beginning at and following an action time based on the downlink communication (Liu: Fig. 2; [0076], [0201]-[0203], base station applies the new SPS for data communication with the UE).  

Regarding claim 31, Liu teaches an apparatus for wireless communication (Liu: Figs. 6 and 10, base station), comprising: 
Liu: fig. 4; [0076], [0189]-[0192], base station transmits SPS reconfiguration message to UE to update the SPS), wherein the downlink communication indicates whether to use a first action time or a second action time for the update to take effect (Liu: Fig. 4; [0167]-[0168], the SPS reconfiguration message comprises an indication of the activation time of the new SPS); and 
means for applying the at least one SPS or CG parameter update for communications with the UE beginning at and following an action time based on the downlink communication (Liu: Fig. 2; [0076], [0201]-[0203], base station applies the new SPS for data communication with the UE).  

Regarding claim 32, Liu teaches a non-transitory computer-readable medium, comprising code executable by one or more processors to perform wireless communication (Liu: Figs. 6 and 10, base station) comprising: 54 030284.18261Qualcomm Ref. No. 193359 
transmitting, by the base station, a downlink communication to a user equipment (UE), the downlink communication including an update to at least one semi-persistent scheduling (SPS) or configured grant (CG) parameter (Liu: fig. 4; [0076], [0189]-[0192], base station transmits SPS reconfiguration message to UE to update the SPS), wherein the downlink communication indicates whether to use a first action time or a second action time for the update to take effect (Liu: Fig. 4; [0167]-[0168], the SPS reconfiguration message comprises an indication of the activation time of the new SPS); and 
applying the at least one SPS or CG parameter update for communications with the UE beginning at and following an action time based on the downlink communication (Liu: Fig. 2; [0076], [0201]-[0203], base station applies the new SPS for data communication with the UE).  

Regarding claims 2 and 18, Liu teaches wherein the first action time is a default action time whose value is determined based on a rule (Liu: [0062], [0083], [0089], SPS activation time determined based on offset from received reconfiguration message (=rule), see also [0174]-[0177]).  

Regarding claims 3 and 19, Liu teaches wherein the downlink communication comprises an activation/reactivation downlink control information (DCI) that does not require an acknowledgement message or a negative acknowledgement message, wherein the default action time is an amount of time after receiving the activation/reactivation DCI (Liu: [0062], [0083], [0089], SPS activation time determined based on offset from received reconfiguration message, see also [0174]-[0177]).  

Regarding claims 6 and 22, Liu teaches wherein the second action time is a non-default action time whose value is dynamically indicated by the base station (Liu: [0044],[0061]-[0062], base station indicates the SPS activation time as absolute time (non-default)).   

Regarding claims 8 and 24, Liu teaches wherein the downlink communication that updates the at least one SPS or CG parameter comprises an activation/reactivation downlink control information (DCI) or a medium access control (MAC) control element (CE), wherein the non-default action time is indicated in the activation/reactivation DCI or the MAC CE (Liu: [0044],[0061]-[0062], base station indicates the SPS activation time as absolute time (non-default) indicated in DCI, see [0062]).
  
Regarding claims 9 and 25, Liu teaches wherein the non-default action time is a relative time offset with reference to the activation/reactivation DCI or the MAC CE (Liu: [0044],[0061]-[0062], base station may indicate the SPS activation time as relative time indicated in DCI, see [0062]).  

Regarding claims 10 and 26, Liu teaches wherein the non-default action time is an absolute time (Liu: [0044],[0061]-[0062], base station indicates the SPS activation time as absolute time (non-default) indicated in DCI, see [0062]).  

Regarding claims 11 and 27, Liu teaches wherein the absolute time is expressed in one of a frame index, a subframe index, a slot index, or a symbol index (Liu: [0062], slot number, TTI number or subframe number).
  
Regarding claims 12 and 28, Liu teaches wherein the downlink communication that updates the at least one SPS or CG parameter comprises a downlink control information (DCI) or a medium access control (MAC) control element (CE) or a radio resource control (RRC) signaling, wherein the DCI or the MAC CE or the RRC signaling dynamically indicates whether to use the first action time or the second action time for the update to take effect (Liu: Fig. 2; [0167]-[0168], the SPS reconfiguration message comprises an indication of the activation time of the new SPS indicated via a DCI, [0062]; [0083], [0089], SPS activation time determined based on offset from received reconfiguration message).
  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2021/0266932 A1) in view of Papasakellariou et al (US 2016/0100422 A1).
Regarding claims 7 and 23, Liu does not explicitly disclose wherein the non-default action time is common to a group of UEs, wherein one or more SPS or CG parameters are updated in a synchronized manner across the group of UEs at the non-default action time.
Papasakellariou: [0074], [0139] indicating SPS to a group of UEs configured with common RNTI).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu wherein the non-default action time is common to a group of UEs, wherein one or more SPS or CG parameters are updated in a synchronized manner across the group of UEs at the non-default action time as suggested by Papasakellariou to provide a system for UE-group scheduling and activation to reduce control signaling overhead (Papasakellariou: [0138])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478